Action to recover damages for personal injuries. Order denying plaintiffs’ motion for a preference and order denying plaintiffs’ motion to set the actions down for trial on a day certain and for other relief, reversed on the law and the facts, without costs, and the motions granted to the extent of setting the actions down for trial on April 3, 1944, subject to the approval of the Justice presiding at Kings County Trial Term, Part I. Close, P. J., Hagarty, Carswell, Lewis and Aldrich, JJ., concur.